Citation Nr: 0428387	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  01-01 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain for the period since January 13, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain for the period from May 24, 2000, to 
January 12, 2003.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured 4th metacarpal, on the left (minor) 
hand, for the period since May 14, 2003.

4.  Entitlement to a compensable rating for the residuals of 
a fractured 4th metacarpal, on the left (minor) hand, for the 
period prior to May 14, 2003.

5.  Entitlement to a permanent and total disability rating 
for pension purposes prior to May 8, 2003.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

Service connection for a lumbar spine disability and the 
residuals of a fractured 4th finger on the left (minor) hand 
was established by an October 1971 rating decision.  Both 
were evaluated as 0 percent disabling effective from July 
1971.  In May 2000, the veteran filed the current claims for 
increased ratings.  By a rating dated in April 2004, the 
rating for a lumbar spine disability was increased from 0 
percent to 10 percent, effective from May 24, 2000, and 
increased from 10 percent to 20 percent, effective from 
January 13, 2003.  In the same decision, the rating for a 
finger disability was increased from 0 percent to 10 percent, 
effective from May 14, 2003.  The veteran appealed for higher 
ratings.

The United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the current appeals, the 
issues remain in appellate status. 

Moreover, the veteran filed a claim for nonservice-connected 
pension, which was granted by rating decision dated in April 
2004, with an effective date of May 8, 2003.  He now 
challenges the effective date of the nonservice-connected 
pension award.  While it does not appear that the veteran has 
received the appropriate earlier effective date regulations, 
the Board finds that he will not be prejudiced by the Board's 
determination on the issue of an earlier effective date, 
given the favorable outcome to the veteran discussed below.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, it appears that the veteran may have raised an issue 
of entitlement to service connection for post traumatic 
stress disorder in correspondence dated in September 2003.  
If he desires to pursue this claim, he must do so with 
specificity at the RO.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the pre-amended nor the amended version of the 
disc and spine regulations are more favorable to this 
veteran's claim and both will be considered as applicable.

3.  Since receipt of the veteran's claim in May 2000, his 
service-connected chronic low back disorder has been 
manifested by moderate degenerative disc disease with 
subjective complaints of pain radiating to the right leg and 
stiffness; objective evidence includes 5/5 strength, normal 
reflexes and sensation, and mildly positive straight leg 
raises. 

4.  There is no objective clinical evidence of muscle spasms 
in the back, absent ankle jerk, or any other related 
neurological symptomatology demonstrative of more than 
moderate back impairment. 

5.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
four weeks but less than six weeks, or combined orthopedic or 
neurological symptoms warranting a higher evaluation.  
Ankylosis of the thoracolumbar spine is not shown.

6.  Prior to May 2003, the veteran's service-connected left 
finger disability was manifested by subjective complaints of 
pain and stiffness; objective evidence includes a good grip, 
and normal fist and finger extension.  There was no evidence 
of tissue, bone, or joint deformity.

7.  Since May 2003, the veteran's service-connected left 
finger disability is manifested by subjective complaints of 
pain and weak grip; objective evidence includes tenderness 
and a minimal deformity, but no redness, heat, or swelling.

8.  The veteran's claim for pension benefits was received by 
VA on March 30, 2001.

9.  Since the date of receipt of the veteran's claim in March 
2001, his disabilities have been so severe as to have 
precluded more than marginal employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for lumbosacral strain for the period from May 24, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5289, 5292, 5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain for the period from January 2003 have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 5292, 5293, 
5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a fractured 4th metacarpal, on the left (minor) 
hand, for the period since May 14, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, DCs 5227, 5309 
(2003).

4.  The criteria for a compensable rating for the residuals 
of a fractured 4th metacarpal, on the left (minor) hand, for 
the period prior to May 14, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, DCs 5223, 5309 
(2001) (2003).

5.  The criteria for a permanent and total disability rating 
for pension purposes have been met as of March 30, 2001.  38 
U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16, 4.17 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

I.  Entitlement to Higher Ratings for Lumbosacral Strain.  

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("Amended 
Disc Regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("Amended Spinal Regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective amendments as the "Pre-Amended Disc 
Regulations" and the "Pre-Amended Spinal Regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under the pre-amended DC 5295 (lumbosacral strain).  The 
Board will also consider DCs 5003, 5010, 5289, 5292, and 
5293, for arthritis, lumbar ankylosis, limitation of motion, 
and intervertebral disc syndrome under the pre-amended 
regulations, in addition to DCs 5237, 5238, 5242, and 5243 
for lumbosacral strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.

Pre-Amended Disc and Spinal Regulations.  Under DC 5010, 
traumatic arthritis is rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the pre-amended DC 5293, a noncompensable evaluation 
was warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

Amended Disc and Spinal Regulations.  As noted above, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the Amended Spinal Regulations, now found at 
DC 5235 to DC 5243, the Board is directed to consider a 
General Rating Formula for Diseases and Injuries of the Spine 
as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

Turning now to the claims on appeal, as a matter of 
procedural clarification, the relevant timeline is as 
follows:

?	May 24, 2000 - veteran files a claim for an increased 
rating, effective date of current 10 percent rating
?	September 23, 2002 - Amended Disc Regulations take 
effect
?	January 13, 2003 - effective date of current 20 percent 
rating
?	September 26, 2003 - Amended Spinal Regulations take 
effect

Due to the various dates of the changes in the spinal and the 
disc regulations, and timing of the increased ratings awarded 
to the veteran over the course of the changes in these 
regulations, the Board must address each of the following 
time periods separately, including separately applying the 
Pre-Amended and Amended Spinal and Disc regulations as 
appropriate:

?	For the period from May 2000 to September 2002, the 
Board will consider the medical evidence under the Pre-
Amended Disc Regulations and the Pre-Amended Spinal 
Regulations, for a rating currently at 10 percent.
?	For the period from September 2002 to January 2003, the 
Board will consider the medical evidence under the 
Amended Disc Regulations and the Pre-Amended Spinal 
Regulations, for a rating currently at 10 percent.
?	For the period from January 2003 to September 2003, the 
Board will consider the medical evidence under the 
Amended Disc Regulations and the Pre-Amended Spinal 
Regulations, for a rating currently at 20 percent.
?	For the period from September 2003, the Board will 
consider the medical evidence under the Amended Disc 
Regulations and the Amended Spinal Regulations, for a 
rating currently at 20 percent.

Turning first to the period from May 2000 (the date of the 
initial claim) and September 2002 (the date of the Amended 
Disc Regulations), the Board will consider only the pre-
amended regulations for this time.  In essence, to warrant a 
higher than 10 percent rating, the veteran must show either:

(i)	fracture of the vertebra (DC 5285);
(ii)	complete bony fixation of the spine (DC 5286);
(iii)	favorable ankylosis of the lumbar spine (DC 5289);
(iv)	moderate limitation of motion of the lumbar spine 
(DC 5292);
(v)	moderate intervertebral disc syndrome with 
recurring attacks (DC 5293); or
(vi)	lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, 
unilateral, in standing position.

As an initial matter, the Board notes that there is no 
evidence of a fracture of the vertebra or a complete bony 
fixation of the spine.  As such, DCs 5285 and 5286 are not 
for application.  

Next, the evidence does not support a finding of ankylosis of 
the lumbar spine.  In a June 2000 VA examination, range of 
motion was reported as 70 degrees of flexion (with 90 degrees 
being anatomically normal), and 30 degrees of extension 
(anatomically normal).  Because the evidence does not show 
ankylosis of the lumbar spine, there is no basis under DC 
5289 for an increased rating.

Similarly, there is no basis for a higher rating under DC 
5292.  Specifically, the Board finds that the reported 
limitation of motion ranges, 70/90 degrees of flexion and 
30/30 degrees of extension in the June 2000 VA examination do 
not rise to the level of "moderate" limitation of motion as 
anticipated by the regulations.  In addition, right and left 
lateral flexion were reported as 30 degrees (anatomically 
normal).  As moderate limitation of motion of the lumbar 
spine is not shown, there is no basis for a higher rating 
under DC 5292.

Next, a 20 percent evaluation is warranted under DC 5295 with 
unilateral muscle spasm and extreme forward bending, loss of 
lateral spine motion in a standing position.  The evidence of 
record establishes that the veteran's clinical disability 
does not approximate the criteria for a 20 percent rating 
under DC 5295, although straight leg raising was "mildly 
positive," the examiner remarked that there was no evidence 
of spasm and the veteran was able to stand erect.  While the 
veteran reported episodes of pain, there was no evidence of 
loss of lateral spine motion as evidenced by essentially full 
range of motion.  Thus, a higher rating would not be 
warranted under DC 5295.  

A December 2000 X-ray report showed "moderate" degenerative 
disc disease at L5-S1.  Further, in January 2001, the veteran 
was noted to have right leg numbness and low back pain.  A 
February 2001 MRI report found "moderately advanced" disc 
space narrowing.  In a March 2001 outpatient treatment note, 
the examiner noted that the veteran had an antalgic gait, 
experienced tenderness to the low back and neck, and 
described pain in the low back radiating to the right leg.  
The clinical impression was lumbosacral radiculopathy.  In 
April 2001, he was provided with a TENS unit for pain 
management.  Based on the evidence above, the Board finds 
that the veteran's symptoms for that time period are 
compatible with "moderate" intervertebral disc syndrome.  
Thus, a 20 percent rating under DC 5293 is warranted for the 
period from May 2000.

However, a review of the clinical evidence of record does not 
reflect severe symptoms to warrant a higher than 20 percent 
rating under DC 5293.  In this regard, outpatient treatment 
records reflect that there is no evidence of bowel or bladder 
dysfunction, no sexual dysfunction, and essentially normal 
motor and reflexes throughout.  This "negative" clinical 
evidence against the assignment of a greater than 20 percent 
disability rating under DC 5293 outweighs any "positive" 
contentions as to more severe neurologic symptoms.

Having concluded that the veteran's low back disability 
warrants a 20 percent rating under the Pre-Amended Disc 
Regulations for the period from May 2000, the Board must now 
analyze the evidence dated after the effective date of the 
amended regulations (i.e. September 2002) and consider 
whether a rating higher than the pre-amended rating is 
warranted.  As noted above, in order to warrant a higher than 
20 percent rating under the Amended Disc Regulations, the 
veteran must show:

(i)	incapacitating episodes of having a total duration 
of at least four weeks but less than six weeks 
during the past 12 months (DC 5293, as amended); or
(ii)	by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the 
higher evaluation.  

Importantly, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has complained of on-going pain and discomfort, there is no 
indication that bedrest has been ordered.  Therefore, the 
Board finds that there is no basis for a higher than 20 
percent rating for incapacitating episodes of intervertebral 
disc syndrome.

Next, the veteran's chronic orthopedic manifestations have 
been represented by essentially normal range of motion of the 
lumbar spine with a rating of 10 percent under DC 5292.  See 
Johnston, 10 Vet. App. at 85.  As noted above, there is no 
evidence of ankylosis of the lumbar spine to consider 
application of DCs 5286 or 5289.  

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include neuropathy of the right lower extremity 
with findings of 5/5 strength, and normal motor and sensory 
evaluations.  There has been no reported evidence of 
additional neurologic dysfunction, such as loss of bladder 
control, etc.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2003).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2003).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2003).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

As noted above, the veteran's neuropathy of the right lower 
extremity is manifested by 5/5 strength, and normal motor and 
sensory examinations.  There are no other organic changes 
present such as muscular atrophy or trophic changes.  The 
Board finds that such symptoms are compatible with mild 
incomplete paralysis of the sciatic nerve which warrants a 10 
percent rating.  Accordingly, the Board finds that a separate 
rating for the neurologic manifestation of lower extremity 
neuropathy due to intervertebral disc syndrome to be 10 
percent disabling as analogous to neuritis of the sciatic 
nerve under DC 8620.  

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 10 percent rating for his 
chronic orthopedic manifestation of slight limitation of 
lumbar spine motion and a separate 10 percent rating for his 
chronic neurologic manifestation of mild neuropathy of the 
right lower extremity.  After combining the ratings under 38 
C.F.R. § 4.25, the veteran would be entitled to a 20 percent 
schedular rating by separately rating his chronic orthopedic 
and neurologic disabilities under DC 5293 which does not 
result in a higher rating than the currently assigned 20 
percent rating.  Therefore, the Board finds that the 
currently assigned 20 percent rating, but no more, is 
appropriate for the period from January 2003 under the 
Amended Disc Regulations.  

Next, the Board must consider the Amended Spinal Regulations 
effective from September 2003.  As noted above, under the 
recently amended spinal regulations, which were considered by 
the RO, a higher than 20 percent rating will be warranted 
under the following situations:

(i)	with unfavorable ankylosis of the entire 
thoracolumbar spine (warranting a 50 percent rating); 
(ii)	with favorable ankylosis of the entire thoracolumbar 
spine (warranting a 40 percent rating);
(iii)	with forward flexion of the thoracolumbar spine to 30 
degrees or less (warranting a 40 percent rating);
(iv)	with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months 
(warranting a 40 percent rating).  

In this case, the Board finds that a higher rating is not 
warranted under the amended regulations.  

Initially, the Board notes that outpatient treatment records 
dated from September 2003 reflect treatment for a myriad of 
medical complaints but very few complaints related directly 
to the veteran's low back disability.  To the extent his low 
back disability is noted, it is reported as essentially 
unchanged.  Therefore, there is no evidence of ankylosis 
(either favorable or unfavorable) of the entire thoracolumbar 
spine.  Therefore, the Board finds that there is no basis for 
a rating in excess of the currently-assigned 20 percent under 
the amended Rating Formula.  

Next, the Board notes that a 40 percent rating may also be 
warranted with forward flexion of the thoracolumbar spine to 
30 degrees or less.  As noted above, range of motion was 
reported as 70/90 flexion and 30/30 extension in June 2000.  
In an April 2004 treatment record, his gait was described as 
normal.  As limitation of motion to the 30 degree or less 
level has not been shown, the Board finds that there is no 
basis for a higher disability rating at this time.

Further, the amended regulations provide for a 40 percent 
rating with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In this case, 
there is no evidence that the veteran has experienced acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest and treatment by a physician at any time 
during the appeal process.  While he has complained of on-
going pain and discomfort, there is no indication that 
bedrest has been ordered.  Therefore, the Board finds that 
there is no basis for a higher rating for intervertebral disc 
syndrome.

In conclusion, as there is no basis for a higher rating under 
the amended spinal regulations, the Board finds that the 
veteran's claim for a higher rating must be denied.

II.  Entitlement to Higher Ratings For the Residuals of a 
Fractured 4th Metacarpal, Left (Minor) Hand.  

While this appeal was pending, the applicable rating criteria 
for ankylosis and limitation of motion of the hands was 
amended effective August 26, 2002.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  As above, the timing of this change 
requires the Board to first consider the claim under the 
appropriate pre-amended regulations for any period prior to 
the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The RO has rated the residuals of the veteran's finger 
disability under DC 5227.  Under both the pre-amendment and 
amended regulations, the only rating available under DC 5227 
is a noncompensable rating for ankylosis of the ring finger 
on either the major or minor hand.  The RO also considered DC 
5309, which provides for a minimum of a 10 percent rating for 
muscle injuries of the hand.

After a review of the record, the Board concludes that a 
compensable evaluation for the residuals of a fractured left 
ring finger is not warranted prior to May 2003.  To this end, 
a June 2000 X-ray report showed a "mild" old traumatic 
deformity of the left (minor) 4th metacarpal with no soft 
tissue, bone, or joint abnormality.  In a June 2000 VA 
examination report, the veteran complained of low-grade pain 
and stiffness particularly in cold weather.  The examiner 
noted that the veteran was "doing okay" with his finger 
disability.  He was able to make a good fist, could fully 
extend the fingers, was able to appose the thumb and the 
fingertips, and there was no redness, heat, swelling, 
deformity, or tenderness of the hand.  Outpatient treatment 
records prior to May 2003 are essentially negative for left 
4th finger complaints.  As such, there is no basis on which 
to assign a compensable rating prior to May 2003.

In a May 2003 VA examination report, the veteran reported 
complaints of pain in the left hand, worse with cold or rainy 
weather.  He indicated that he dropped things unexpectedly 
and that his hand felt cold at times.  He felt his finger had 
gotten worse.  Physical examination revealed no redness, 
heat, swelling, or deformity.  There was some tenderness over 
the dorsal aspect of the left fourth metacarpal, and a 
minimal deformity was palpable.  He had full extension of the 
fingers and could made a good fist.  He was able to appose 
the thumb to the fingertips and grip strength was normal.  
The clinical impression was healed fracture of the left 
fourth metacarpal.

Based on the evidence of on-going pain, tenderness, and a 
minimal deformity, the RO increased the evaluation to 10 
percent.  After a review of the evidence, the Board agrees 
but finds no basis for a higher than 10 percent rating.  
Significantly, a higher than 10 percent rating would not be 
available under any relevant diagnostic code even with 
unfavorable ankylosis of the finger.  Next, a higher rating 
could be assigned with "moderately severe" muscle damage; 
however, since no muscle damage is shown to the finger, there 
is no basis for a higher rating under Muscle Group IX.

In conclusion, the Board finds that a noncompensable rating 
is warranted prior to May 2003.  Thereafter, a 10 percent 
rating, but no more, is warranted based on pain, tenderness, 
and deformity.

III.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes Prior to May 8, 2003.  

The veteran is seeking an effective date for nonservice-
connected disability pension benefits prior to May 8, 2003, 
the date from which the RO granted that benefit.  

The law provides that all veterans who are basically eligible 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  When the percentage requirements are met and the 
disabilities are permanent, a rating of permanent and total 
disability for pension will be assigned if the veteran is 
found to be unable to secure and follow "substantially 
gainful employment" by reason of such disability.  38 C.F.R. 
§ 4.17 (2003).  Significantly, marginal employment is not 
considered "substantially gainful employment."  Under VA 
regulations, marginal employment is deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist on a facts-found basis 
when the poverty threshold is not met.

The effective date of an award of pension based on an 
original claim will be the date of application or the date on 
which the veteran became permanently and totally disabled, 
whichever is later.  An exception is made for a veteran who 
is permanently and totally disabled and who is prevented by a 
disability from applying for disability pension for a period 
of at least 30 days beginning on the date on which the 
veteran became permanently and totally disabled.  38 U.S.C.A. 
§ 5110(b)(3) (West 2002); 38 C.F.R. § 3.400 (2003).

As a procedural matter, the veteran filed his initial claim 
for pension in March 2001.  By rating decision dated in 
August 2002, the RO held that the veteran met the criteria 
for a permanent and total disability rating for pension 
purposes.  At that time, his nonservice-connected 
disabilities were reported as headaches at 10 percent 
disabling, tinnitus at 10 percent, asthma at 10 percent, 
cervical injury with shoulder pain at 10 percent, and 
depression, glaucoma, and left knee contusion at 0 percent 
disabling.  An adjustment disorder with mixed anxiety and 
depressed mood was rated at 50 percent disabling.  His 
combined pension rating was 70 percent.  The RO informed the 
veteran that, based on disability rating, entitlement to 
pension was granted, but that additional information was 
needed to determine whether any benefits were payable under 
this program.

However, when it was determined that the veteran was working 
30-40 hours per week, his pension benefit was subsequently 
denied by rating decision dated in October 2002.  The 
disability rating for his adjustment disorder with mixed 
anxiety and depressed mood was reduced to 10 percent, which 
reduced his combined pension rating to 30 percent.  He 
testified at a personal hearing that he worked until 
September 2002 as a maintenance worker and cook.  

As an initial matter, the Board finds that the original 
rating of 50 percent under Diagnostic Code 9434 for the 
adjustment disorder with mixed anxiety and depressed mood 
should not have been reduced.  To this end, the Board places 
significant probative value on a note from an employer that 
the veteran was unable to work due to a nervous condition.  
Further, multiple psychiatric notes show a global assessment 
of functioning in the 50-60 range, indicating moderate 
symptoms and moderate difficulty in social and occupational 
functioning, including having few friends, and conflicts with 
peers and co-workers.  The Board finds this evidence 
consistent with the criteria for a 50 percent rating, having 
"difficulty" in establishing and maintaining effective work 
and social relationships.  Having concluded that a 50 percent 
rating is appropriate for the veteran's adjustment disorder, 
his combined rating for pension purposes is 70 percent, which 
satisfies the percentage requirement of 38 C.F.R. § 4.16.

Next, for purposes of this decision, the Board finds that 
effective September 2000, the poverty threshold amount was 
$8,501; effective September 2001, the poverty threshold was 
$8,794; effective September 2002, the poverty threshold was 
$9,039; and effective September 2003, the poverty threshold 
was $9,183.  The Board also accepts for purposes of this 
decision that the veteran was unemployed after September 
2002.

Based on the above information, the Board finds that the 
veteran is entitled to a permanent and total disability 
rating for pension purposes as of March 2001, the date the 
veteran filed his initial claim for benefits.  Significantly, 
his tax returns for 2001 show income of only $7,452 (well 
under the $8,794 poverty threshold for the corresponding 
year).  In addition, his W-2 form showed income in 2002 of 
only $8,090 (nearly $1,000 under the poverty threshold).  
Because his income failed to meet the poverty threshold as 
set by the Department of Commerce, Bureau of the Census, the 
Board finds that his employment, while 30-40 hours per week, 
is considered to be "marginal employment."  As marginal 
employment is not considered to be "substantially gainful 
employment," the veteran is entitled to a permanent and 
total disability rating for pension purposes even though he 
was working.

The Board has also considered whether there is any 
correspondence or medical evidence indicating an intent to 
file a claim prior to March 2001 or for finding that the 
veteran was prevented by a disability from applying for 
disability pension for a period of at least 30 days beginning 
on the date on which the veteran became permanently and 
totally disabled.

Under VA law, "application" is not defined in the statute; 
however, regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003); see 
also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The 
Rodriguez court noted that for purposes of establishing the 
requirements and procedures for seeking veterans' benefits, a 
claim, whether "formal" or "informal" must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  Further, the 
Rodriguez court stated that when 38 C.F.R. § 3.155(a) 
referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

The Board has carefully reviewed the entire record, including 
VA medical records, but finds that there is nothing in these 
records which can be construed as an earlier claim for 
pension benefits.  Therefore, the Board finds that an 
effective date earlier than March 2001 for the award of 
pension benefits is not warranted.  Likewise, there is no 
indication that the veteran was prevented by a disability 
from applying for pension benefits prior to March 2001.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present increased rating 
claims by correspondence dated in December 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2002 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in September 2003 and April 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The December 2002 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the September 2003 and April 2004 
supplemental statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the December 2002 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service private and VA 
medical records relevant to the issues on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in June 2000, May 2003, and 
March 2004.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.

Further, with respect to the claim for pension, inasmuch as 
the Board is allowing an earlier effective date, the veteran 
will not be prejudiced by the Board's decision even if the 
notice and duty to assist provisions contained in the new law 
have not been completely satisfied.  Therefore, no further 
action is necessary under the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  


ORDER

A 20 percent disability rating for lumbosacral strain, but no 
more, is granted, for the period from May 24, 2000,  to 
January 11, 2003, subject to the law and regulations 
governing the payment of monetary benefits. 

The claim for entitlement to a rating in excess of 20 percent 
for lumbosacral strain for the period from January 12, 2003, 
is denied.

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of a fractured 4th metacarpal, on the left 
(minor) hand, for the period since May 14, 2003, is denied.

The claim for entitlement to a compensable rating for the 
residuals of a fractured 4th metacarpal, on the left (minor) 
hand, for the period prior to May 14, 2003, is denied.

Entitlement to a permanent and total disability rating for 
pension purpose is granted effective March 30, 2001, subject 
to the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



